DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Kim et al (US 2015/0315941) and Chamot et al (US 2001/0013553) teach a valve having a hollow body, wherein a skirt of the hollow body is used to open and close the valve inlets and outlets.  Peric et al (US 8,690,072) teaches a valve having a hollow body, wherein the hollow body has a skirt that can extend into an over-stroke position.  The prior art does not teach nor render obvious a thermostatic valve having a closed hollow body, an inlet opening leading into the hollow body, a main outlet leading into the hollow body, a bypass outlet that is substantially perpendicular to the main outlet, a shutter having a thermostatic actuator and a skirt, the skirt being adapted to slide within the hollow body, a first position in which the skirt seals the main outlet but allows flow between the inlet and the bypass, a second position that seals the bypass and allows a flow between the inlet and the main outlet, and a third position that seals the bypass and allows a flow between the inlet and the main outlet with the skirt in an over-stroke area of the hollow body as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747